Case 1:19-cv-07156-FB-RER Document 1 Filed 12/20/19 Page 1 of 16 PageID #: 1



ALEXANDER M. DUDELSON, ESQ. (AD4809)
26 Court Street - Suite 2306
Brooklyn, New York 11242
(718) 855-5100
(718) 624-9552 Fax
adesq@aol.com

UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK
---------------------------------------------------------------------X
JOSE BARRETO,                                                            Case No.: 19-cv-7156

                                            Plaintiff,                   COMPLAINT AND
                                                                         JURY DEMAND
                 -against-

THE CITY OF NEW YORK, POLICE OFFICER CARLOS
MIRANDA, POLICE OFFICER ARNAUD POLYNICE,
POLICE OFFICER MATTHEW LAMBERT,
LIEUTENANT ERIC DELMAN, POLICE OFFICER
JOHNPAUL ZINSER, POLICE OFFICER EUSTACE
BURKE, SERGEANT JOSEPH CARROLL, POLICE
OFFICER LUIS CAMACHO, POLICE OFFICER JEFRIN
DECASTRO, SERGEANT BORIS DURETS, SERGEANT
KEVIN M. TIERNEY, DETECTIVE FRANK LIUZZI,
DETECTIVE ANDREW HUNT, and “JOHN DOES 1-10”
FICTITIOUS NAMES INTENDED TO BE
POLICE OFFICERS, EMPLOYEES OF THE NEW YORK
CITY POLICE DEPARTMENT INDIVIDUALLY AND
AS POLICE OFFICERS OF THE NEW YORK CITY
POLICE DEPARTMENT,
                                             Defendants.
---------------------------------------------------------------------X

        Plaintiff, JOSE BARRETO, by and through his attorney, ALEXANDER M. DUDELSON,

ESQ., states as follows:

                                               INTRODUCTION:

        1.       This is an action for the wrongful acts of defendants, THE CITY OF NEW YORK,

POLICE OFFICER CARLOS MIRANDA, POLICE OFFICER ARNAUD POLYNICE,

POLICE OFFICER MATTHEW LAMBERT, LIEUTENANT ERIC DELMAN, POLICE
Case 1:19-cv-07156-FB-RER Document 1 Filed 12/20/19 Page 2 of 16 PageID #: 2



OFFICER JOHNPAUL ZINSER, POLICE OFFICER EUSTACE BURKE, SERGEANT

JOSEPH CARROLL, POLICE OFFICER LUIS CAMACHO, SERGEANT BORIS DURETS,

SERGEANT KEVIN M. TIERNEY, POLICE OFFICER JEFRIN DECASTRO, DETECTIVE

FRANK LIUZZI, DETECTIVE ANDREW HUNT, and “JOHN DOES 1-10” FICTITIOUS

NAMES INTENDED TO BE POLICE OFFICERS, EMPLOYEES OF THE NEW YORK

CITY POLICE DEPARTMENT INDIVIDUALLY AND AS POLICE OFFICERS OF THE NEW

YORK CITY POLICE DEPARTMENT, in violation of Plaintiff’s rights secured by 42 U.S.C.

Section 1983 and the Constitution and laws of the United States.

        2.     Plaintiff, JOSE BARRETO, alleges that on or about December 22, 2016,

defendants committed wrongful and illegal acts against Plaintiff, including using excessive force

against the Plaintiff, failing to intervene in order to stop the excessive force, and negligence in the

hiring and retaining of incompetent and unfit officers, negligence in the training and instruction,

and supervision of its officers, and violating Plaintiff’s Constitutional and civil rights.

                                           JURISDICTION:

        3.     This action is brought under 42 U.S.C section 1983 in conjunction with the Fourth,

Eighth and Fourteenth Amendments to the United States Constitution, and the Constitutional,

statutory and common laws of New York State.

        4.     Jurisdiction is invoked herein pursuant to the aforementioned statutory and

Constitutional provisions pursuant to 28 U.S.C. Section 1331 and 1343, this being an action

seeking to redress for the violation of the Plaintiff’s Constitutional and civil rights.

        5.     Venue is proper in the United States District Court for the Eastern District of New

York under 28 U.S.C. Section 1391(b) in that the incident arose in the Eastern District of New

York.
Case 1:19-cv-07156-FB-RER Document 1 Filed 12/20/19 Page 3 of 16 PageID #: 3



       6.      Plaintiff demands a trial by jury on each and every one of his claims as pled herein.

                                             PARTIES:

       7.      At all times relevant hereto, Plaintiff, JOSE BARRETO, was and is a citizen of the

United States and resident of Kings County, in the City and State of New York.

       8.      At all times relevant hereto, Defendant THE CITY OF NEW YORK was and is a

municipality of the State of New York and owns, operates, manages, directs and controls the New

York City Police Department, which employs the other named defendants.

       9.      At all times relevant hereto, Defendant POLICE OFFICER CARLOS

MIRANDA was at all times relevant to this action an officer employed by the New York City

Police Department, and acted under the color of state law. Upon information and belief,

defendant POLICE OFFICER CARLOS MIRANDA was assigned to the 88th precinct of the New

York City Police Department, at the time of the occurrences alleged in this complaint. He is being

sued in both his individual and official capacities.

       10.     At all times relevant hereto, Defendant POLICE OFFICER ARNAUD

POLYNICE was at all times relevant to this action an officer employed by the New York City

Police Department, and acted under the color of state law. Upon information and belief,

defendant POLICE OFFICER ARNAUD POLYNICE was assigned to the 88th precinct of the

New York City Police Department, at the time of the occurrences alleged in this complaint. He is

being sued in both his individual and official capacities.

       11.     At all times relevant hereto, Defendant POLICE OFFICER MATTHEW

LAMBERT was at all times relevant to this action an officer employed by the New York City

Police Department, and acted under the color of state law. Upon information and belief,

defendant POLICE OFFICER MATTHEW LAMBERT was assigned to the 88th precinct of the
Case 1:19-cv-07156-FB-RER Document 1 Filed 12/20/19 Page 4 of 16 PageID #: 4



New York City Police Department, at the time of the occurrences alleged in this complaint. He is

being sued in both his individual and official capacities.

       12.     At all times relevant hereto, Defendant LIEUTENANT ERIC DELMAN was at all

times relevant to this action an officer employed by the New York City Police Department, and

acted under the color of state law. Upon information and belief, defendant LIEUTENANT ERIC

DELMAN was assigned to the 88th precinct of the New York City Police Department, at the time

of the occurrences alleged in this complaint. He is being sued in both his individual and official

capacities.

       13.     At all times relevant hereto, Defendant POLICE OFFICER JOHNPAUL ZINSER

was at all times relevant to this action an officer employed by the New York City Police

Department, and acted under the color of state law. Upon information and belief, defendant

POLICE OFFICER JOHNPAUL ZINSER was assigned to the 88th precinct of the New York City

Police Department, at the time of the occurrences alleged in this complaint. He is being sued in

both his individual and official capacities.

       14.     At all times relevant hereto, Defendant POLICE OFFICER EUSTACE BURKE

was at all times relevant to this action an officer employed by the New York City Police

Department, and acted under the color of state law. Upon information and belief, defendant

POLICE OFFICER EUSTACE BURKE was assigned to the Transit District 30 of the New York

City Police Department, at the time of the occurrences alleged in this complaint. He is being sued

in both his individual and official capacities.

       15.     At all times relevant hereto, Defendant SERGEANT JOSEPH CARROLL was at

all times relevant to this action an officer employed by the New York City Police Department, and

acted under the color of state law. Upon information and belief, Defendant SERGEANT JOSEPH
Case 1:19-cv-07156-FB-RER Document 1 Filed 12/20/19 Page 5 of 16 PageID #: 5



CARROLL was assigned to the Transit District 30 of the New York City Police Department, at

the time of the occurrences alleged in this complaint. He is being sued in both his individual and

official capacities.

        16.     At all times relevant hereto, Defendant POLICE OFFICER LUIS CAMACHO was

at all times relevant to this action an officer employed by the New York City Police Department,

and acted under the color of state law. Upon information and belief, Defendant POLICE

OFFICER LUIS CAMACHO was assigned to the Transit District 30 of the New York City Police

Department, at the time of the occurrences alleged in this complaint. He is being sued in both his

individual and official capacities.

        17.     At all times relevant hereto, Defendant POLICE OFFICER JEFRIN DECASTRO

was at all times relevant to this action an officer employed by the New York City Police

Department, and acted under the color of state law. Upon information and belief, Defendant

POLICE OFFICER JEFRIN DECASTRO was assigned to the Transit District 30 of the New York

City Police Department, at the time of the occurrences alleged in this complaint. He is being sued

in both his individual and official capacities.

        18.     At all times relevant hereto, Defendant POLICE OFFICER SERGEANT BORIS

DURETS was at all times relevant to this action an officer employed by the New York City Police

Department, and acted under the color of state law. Upon information and belief, Defendant

POLICE OFFICER SERGEANT BORIS DURETS was assigned to the 88th Precinct of the New

York City Police Department, at the time of the occurrences alleged in this complaint. He is being

sued in both his individual and official capacities.

        19.     At all times relevant hereto, Defendant SERGEANT KEVIN M. TIERNEY was at

all times relevant to this action an officer employed by the New York City Police Department, and
Case 1:19-cv-07156-FB-RER Document 1 Filed 12/20/19 Page 6 of 16 PageID #: 6



acted under the color of state law. Upon information and belief, Defendant SERGEANT KEVIN

M. TIERNEY was assigned to the 88th Precinct of the New York City Police Department, at the

time of the occurrences alleged in this complaint. He is being sued in both his individual and

official capacities.

        20.     At all times relevant hereto, Defendant DETECTIVE FRANK LIUZZI was at all

times relevant to this action an officer employed by the New York City Police Department, and

acted under the color of state law. Upon information and belief, Defendant DETECTIVE

FRANK LIUZZI was assigned to the 88th Precinct of the New York City Police Department, at the

time of the occurrences alleged in this complaint. He is being sued in both his individual and

official capacities.

        21.     At all times relevant hereto, Defendant DETECTIVE ANDREW HUNT was at all

times relevant to this action an officer employed by the New York City Police Department, and

acted under the color of state law. Upon information and belief, Defendant DETECTIVE

ANDREW HUNT was assigned to the 88th Precinct of the New York City Police Department, at

the time of the occurrences alleged in this complaint. He is being sued in both his individual and

official capacities.

        22.     At all times relevant hereto, “JOHN DOES 1-10”, FICTITIOUS NAMES

INTENDED TO BE POLICE OFFICERS OF THE NEW YORK CITY POLICE

DEPARTMENT, were at all times relevant to this action police officers employed by the New

York City Police Department, and acted under the color of state law. Upon information and

belief, “JOHN DOES 1-10” were assigned to the 88th precinct or Transit District 30 of the New

York City Police Department, at the time of the occurrences alleged in this complaint. They are

being sued in both their individual and official capacities.
Case 1:19-cv-07156-FB-RER Document 1 Filed 12/20/19 Page 7 of 16 PageID #: 7



       23.     At all times relevant hereto and in all their actions described herein, the defendants

were acting under the color of statutes, ordinances, regulations, policies, customs and usages of

the New York City Police Department, and New York City, pursuant to their authority as

employees, servants and agents of the New York City Police Department, within the scope of

employment and incidental to their otherwise lawful duties and functions as agents, servants and

employees.

       24.     At all times relevant hereto, the CITY OF NEW YORK was responsible for the

training of its police officers, and more particularly, Defendants POLICE OFFICER CARLOS

MIRANDA, POLICE OFFICER ARNAUD POLYNICE, POLICE OFFICER MATTHEW

LAMBERT, LIEUTENANT ERIC DELMAN, POLICE OFFICER JOHNPAUL ZINSER,

POLICE OFFICER EUSTACE BURKE, SERGEANT JOSEPH CARROLL, POLICE OFFICER

LUIS CAMACHO, POLICE OFFICER JEFRIN DECASTRO, SERGEANT BORIS DURETS,

SERGEANT KEVIN M. TIERNEY, DETECTIVE FRANK LIUZZI, DETECTIVE ANDREW

HUNT and “JOHN DOES 1-10”, FICTITIOUS NAMES INTENDED TO BE POLICE

OFFICERS OF THE NEW YORK CITY POLICE, the unknown police officers whose identity

Plaintiff intends to discover.

       25.     At all times relevant hereto, the defendant CITY OF NEW YORK was negligent in

the hiring, training, supervision, discipline, retention and promotion of the agents, servants and

employees of the New York City Police Department.

       26.     At all times mentioned herein, the defendant CITY OF NEW YORK, knew of or

should have known of the bias, bad judgment, abusive and violent tendencies and other unlawful

propensities of the officers involved in the violation of civil rights, assault and battery and/or

negligently causing physical injury, use of excessive force in effecting arrest, intimidation, false
Case 1:19-cv-07156-FB-RER Document 1 Filed 12/20/19 Page 8 of 16 PageID #: 8



arrest, false imprisonment, malicious prosecution, intentional and/or negligent infliction of

emotional distress of Plaintiff.

        27.    At all times relevant hereto, the defendant CITY OF NEW YORK was negligent in

the hiring, training, supervision, discipline, retention and promotion of the agents, servants and

employees hired to provide medical treatment and care for those in custody.

        28.    The conduct and injuries complained of herein ensued without any negligent or

culpable conduct on the part of the Plaintiff.

                                   FACTUAL BACKGROUND:

        29.    At all times relevant to this action, Plaintiff resided at 497 Dean Street, Brooklyn,

New York.

        30.    At all times relevant to this action, Plaintiff was married to Milagros Barreto.

        31.    At all times relevant to this action, Plaintiff and Milagros Barreto had four

children, namely: Marc Barreto, Adam Barreto, Arron Barreto and Eric Barreto.

        32.    Upon information and belief, on December 22, 2016, at approximately 10:40 p.m.,

Defendants POLICE OFFICER CARLOS MIRANDA, POLICE OFFICER ARNAUD

POLYNICE, POLICE OFFICER MATTHEW LAMBERT, stopped a vehicle in which Plaintiff

and Milagros Barreto’s three sons, Marc Barreto, Adam Barreto and Arron Barreto were

occupants.

        33.    On or about the time of the stop, Milagros Barreto received a FaceTime call from

Arron Barreto, who advised her that Defendants POLICE OFFICER CARLOS MIRANDA,

POLICE OFFICER ARNAUD POLYNICE, POLICE OFFICER MATTHEW LAMBERT pulled

over the car for tinted windows in the vicinity of Fulton Avenue and Irving Place, Brooklyn, New

York.
Case 1:19-cv-07156-FB-RER Document 1 Filed 12/20/19 Page 9 of 16 PageID #: 9



       34.     Upon information and belief, a physical struggle ensued between Defendants

POLICE OFFICER CARLOS MIRANDA, POLICE OFFICER ARNAUD POLYNICE, POLICE

OFFICER MATTHEW LAMBERT and Marc Barreto, Adam Barreto and Arron Barreto.

       35.     That Milagros Barreto heard the parts of the physical struggle while being on

FaceTime with Arron Barreto.

       36.     The Plaintiff and Milagros Barreto then drove to Fulton Avenue and Irving Place.

       37.     Upon arriving at the scene, Plaintiff walked to the corner of Irving Place and

Fulton Avenue and saw that Marc Barreto was in handcuffs and being walked by two of the

Defendants.

       38.     Plaintiff’s other son, Eric Barreto, also arrived on the scene on his bicycle.

       39.     Six of the Defendants then began to punch Marc Barreto all over his body.

       40.     Plaintiff walked up to the officer and said “what are you doing?”

       41.     One of the Defendant’s asked Plaintiff “who are you?” and the defendant replied

that he was Marc Barreto’s father.

       42.     Several of the Defendants then walked up to the Plaintiff.

       43.     Thereafter, the Plaintiff heard Eric Barreto yell “don’t touch my mother.”

       44.     As Plaintiff turned around, a Defendant punched Plaintiff twice in the throat.

       45.     The Defendants then arrested Eric Barreto and walked him to a police vehicle.

       46.     One of the Defendants yelled at the Plaintiff and stated “get the fuck out of here

before I beat the shit out of you.” The Plaintiff told the Defendant that he was leaving.

       47.     Plaintiff and Milagros Barreto then walked back to the corner of Fulton Avenue

and Irving Place and were confronted by the Defendant that punched Plaintiff in the throat and

another Defendant.
Case 1:19-cv-07156-FB-RER Document 1 Filed 12/20/19 Page 10 of 16 PageID #: 10



        48.     The Defendant that punched the Plaintiff took his badge from underneath his shirt

and stated “if you want to fight me, we can go around the corner. Just me and you, and nobody

else.” Plaintiff replied “are you serious?”

        49.     Plaintiff then went to retrieve Eric Barreto’s bicycle. The Defendant that punched

the Plaintiff then took the bicycle away from him.

        50.     Plaintiff then went to the 88th Precinct to make a complaint about the Defendant

that punched him in the throat.

        51.     The Defendant at the desk refused to assist Plaintiff with making a report.

        52.     Milagros Barreto then called an ambulance so that the Plaintiff could be treated for

his injuries.

        53.     Plaintiff was removed from the Precinct by EMS and relocated to Brooklyn

Hospital so that he could be treated for his injuries.

        54.     Neither Plaintiff nor Milagros Barreto were arrested as a result of the incident.

        55.     As a direct and proximate result of the action of the Defendant’s THE CITY OF

NEW YORK, POLICE OFFICER CARLOS MIRANDA, POLICE OFFICER ARNAUD

POLYNICE, POLICE OFFICER MATTHEW LAMBERT, LIEUTENANT ERIC DELMAN,

POLICE OFFICER JOHNPAUL ZINSER, POLICE OFFICER EUSTACE BURKE, SERGEANT

JOSEPH CARROLL, POLICE OFFICER LUIS CAMACHO, SERGEANT BORIS DURETS,

SERGEANT KEVIN M. TIERNEY POLICE OFFICER JEFRIN DECASTRO, DETECTIVE

FRANK LIUZZI, DETECTIVE ANDREW HUNT and “JOHN DOES 1-10” FICTITIOUS

NAME INTENDED TO BE POLICE OFFICERS, EMPLOYEES OF THE NEW YORK CITY

POLICE DEPARTMENT INDIVIDUALLY AND AS POLICE OFFICERS OF THE NEW

YORK CITY POLICE DEPARTMENT, Plaintiff was physically assaulted.
Case 1:19-cv-07156-FB-RER Document 1 Filed 12/20/19 Page 11 of 16 PageID #: 11



       56.     To date, as a direct and proximate result of defendants actions, Plaintiff has

suffered loss of his liberty, physical assault and batter, and continues to suffer physical and

emotional pain, shame, degradation, humiliation, indignity, stress, loss of personal security and

liberty, serious mental anguish, psychological and emotional distress, and various other physical

and psychological injuries.

       57.     As a direct and proximate cause of defendant’s actions, Plaintiff was deprived of

his rights, privileges and immunities under the Fourth, Eighth and Fourteenth Amendments to

United States Constitution and the laws of the State of New York.

       58.     Defendant CITY OF NEW YORK, as a matter of policy and practice, has with

deliberate indifference failed to adequately discipline, train or otherwise direct Police Officers,

including the defendant Police officers, with regard to the rights of residents, citizens, and visitors

to the United States of America, thereby causing the defendant officers in this case to engage in

unlawful conduct described above.

       59.     Defendant CITY OF NEW YORK, as a matter or policy and practice, has with

deliberate indifference failed to properly sanction or discipline Police Officers, including the

defendants in this case, for violations of the constitutional rights of the person within its domain,

thereby causing police, including defendants in this case, to engage in the unlawful conduct

described above.

       60.     Defendant CITY OF NEW YORK, in its policies and practices, has with deliberate

indifference, failed to follow procedures for supervising and removing, when appropriate,

unstable, malicious, violent, abusive, dishonest and biased Police Officers from there duties.

                FIRST CLAIM: VIOLATION OF CONSTITUTIONAL RIGHTS:
                           THE EXCESSIVE USE OF FORCE
Case 1:19-cv-07156-FB-RER Document 1 Filed 12/20/19 Page 12 of 16 PageID #: 12




       55.     Plaintiff, repeats and realleges the allegations contained in paragraphs 1-60 of this

complaint, as though fully set forth therein.

       56.     December 22, 2016 at approximately 11:00 p.m., in the vicinity of Fulton Street

and Irving Place, Brooklyn, New York, without just cause or provocation and in violation of

proper and appropriate police conduct, and with maliciousness and violence, used excessive force

in stopping the Plaintiff, such that Plaintiff was injured.

       57.     That the defendants, their agents, servants and employees, acting as agents and on

behalf of the CITY OF NEW YORK and within the scope of their employment, intentionally and

maliciously used excessive force, beyond what any reasonable officer in the circumstances would

have used, while stopping a public, and that no supervisor or superior officer intervened to

prevent the use of such excessive force.

       58.     By reason of the aforesaid, Plaintiff suffered great physical damage and pain,

intimidation and fear, and conscious pain and suffering, and was otherwise damaged.

       59.     The acts and conduct of Defendants, as alleged in the foregoing paragraphs

constitute the excessive use of force in violation of the Eighth Amendment to the United States

Constitution and 42 U.S.C. Section 1983.

                          SECOND CLAIM: FAILURE TO INTERVENE

       60.     Plaintiff repeats and realleges the allegations contained in paragraphs 1-60 of this

complaint as though fully set forth therein.

       61.     Those Defendants that were present but did not actively participate in the

aforementioned unlawful conduct observed such conduct, had an opportunity to prevent such

conduct, had a duty to intervene and prevent such conduct and failed to intervene.
Case 1:19-cv-07156-FB-RER Document 1 Filed 12/20/19 Page 13 of 16 PageID #: 13



       62.     Accordingly, the Defendants who failed to intervene violated the Fourth, Fifth,

Sixth and Fourteenth Amendments.

       63.     As a direct and proximate result of this unlawful conduct, Plaintiff sustained the

damages hereinbefore alleged.

                 THIRD CLAIM: VIOLATION OF CONSTITUTIONAL RIGHTS
                           (Defendant CITY OF NEW YORK)

       64.     Plaintiff repeats and realleges the allegations contained in paragraphs 1-63 of this

complaint and though fully set forth therein.

       65.     At all times material to this complaint, defendant CITY OF NEW YORK, acting

through its police department, the New York City Police Department, has in effect de facto

policies, practices, customs and usages that were a direct and proximate cause of the

unconstitutional conduct of the defendant officers.

       66.     These policies, practices and customs include, inter alia, the use of excessive force

in making arrests, charging the Plaintiff under the New York Penal Law when the police used

excessive force in an attempt to cover up their wrongdoing.

       67.     Upon information and belief, defendant CITY OF NEW YORK, failed to

effectively screen, hire, train, supervise and discipline its detectives, sergeants, officers and other

employees, including the defendant detectives, sergeant and employees herein, with respect to

their propensity to use their police power in an unduly aggressive and violent manner, and to have

a propensity to use excessive force in executing their police duties, and for their failure to protect

citizens from unconstitutional conduct of other detective, sergeants and employees, thereby

permitting and allowing the defendant detectives, officers, sergeants and employees herein to be

in a position to maliciously assault and batter the Plaintiff, without cause or justification, in a

demonstration of the excessive force in effecting the arrest of Plaintiff that was so clearly grossly
Case 1:19-cv-07156-FB-RER Document 1 Filed 12/20/19 Page 14 of 16 PageID #: 14



disproportionate under the circumstances, that it amounted to an abuse of official power that

shocks the conscience, and to otherwise cause injury and violate his constitutional rights, and/ or

permit these actions to take place with their knowledge and/or consent.

        68.     Upon information and belief, defendant CITY OF NEW YORK maintained an

inadequate structure for risk containment and stress management relative to its detectives,

sergeants, officers and employees, and failed to create proper means of containing such risk and

managing such stress, inter alia, the structure was deficient, at the time of selection of detectives,

sergeants, officers and employees and thereafter during their employment, in its ability to evaluate

and exchange information within the command structure of the police department about the

performance of individual detectives, sergeants, officers and employees; in its training of

supervisory personnel to effectively and adequately evaluate performance of an officer or

employee; and in its ability to otherwise put the command and/or staff structure on notice that an

individual or individuals were at significant levels of risk to the public at large. The effect of this

was to permit detectives, sergeants, officers and employees to function at levels of significant and

substantial risk to the public in general.

        69.     This type of intentional misconduct and deliberate indifference is evidenced by

decisions of the courts of the State of New York finding that NYPD and its employees engaged in

various acts of misconduct including but not limited to failing to investigate and generally failing

to act in a reasonable, professional and honest capacity. These decisions include but are not

limited to: Riddick v. City of New York, 4 A.D.3d 242 (1st Dept. 2004); Bonefant v. Kelly, 306

A.D.2d 108 (1st Dept. 2003); Wagner v. Kerik, 298 A.D.2d 322 (1st Dept. 2002); Seligson v.

Kerik, 295 A.D.2d 262 (1st Dept. 2002); Foy v. Safir, 277 A.D.2d 169 (1st Dept. 2000); Titone v.

Safir, 277 A.D.2d 161 (1st Dept. 2000); Castro v. Safir, 277 A.D.2d 123 (1st Dept. 2000); Mieles
Case 1:19-cv-07156-FB-RER Document 1 Filed 12/20/19 Page 15 of 16 PageID #: 15



v. Shafir, 272 A.D. 199 (1st Dept. 2000); Sannuti v. Safir, 261 A.D.2d 153 (1st Dept. 1999);

Brovakos v. Bratton, 254 A.D.2d 32 (1st Dept. 1998); Ranalli v. Safir, 250 A.D.2d 507 (1st Dept.

1998); Vasquez v. Safir, 250 A.D.2d 448 (1st Dept. 1998); People v. Kenrick, 162 Misc.2d 75

(Crim.Ct., N.Y.Co 1994); Hickey v. Ward, 161 A.D.2d 495 (1st Dept. 1990); People v. Bermudex,

2009 WL 382327 (Sup.Ct., N.Y.Co.2009);

        70.     As a result of the foregoing conscious policies, practices, customs and/or usages,

defendant CITY OF NEW YORK has permitted and allowed the employment and retention of

individuals as detectives, sergeants, officers and employees whose individual circumstances place

the public or segments thereof at substantial risk of being the victims of unlawful and/or

unreasonable behavior. Such policies, practices, customs and/or usages are a direct and proximate

cause of the conduct alleged herein and otherwise a direct and proximate cause of the injuries to

the plaintiff therein.

        71.     The acts of defendant CITY OF NEW YORK as set forth above in paragraphs 1-70

deprived Plaintiff of his rights, privileges and immunities under the laws and Constitution of the

United States; in particular the rights to be secure in his person and property, to due process under

the law, and the right to be free from the excessive use of physical force intended to cause

physical injury.

        72.     The acts and conduct of defendant CITY OF NEW YORK as set forth above in

paragraphs 1-71 deprived Plaintiff of his rights, privileges and immunities under the laws and

Constitution of the United States; in particular the right to be free from assault and battery, the

excessive use of physical force intended to cause physical injury, and the intentional and/or

negligent infliction of emotional distress.
Case 1:19-cv-07156-FB-RER Document 1 Filed 12/20/19 Page 16 of 16 PageID #: 16



         73.     By these actions, defendant CITY OF NEW YORK has deprived Plaintiff of rights

secured by the Fourth, Eighth and Fourteenth Amendments to the United States Constitution, in

violation of 42 U.S.C. Section 1983.

         74.     As a result of the foregoing, Plaintiff sustained physical injuries, great emotional

injuries, was subjected to extreme humiliation, and were otherwise harmed, damaged and injured.

                                        PRAYER FOR RELIEF

         WHEREFORE, plaintiff JOSE BARRETO requests the following relief jointly and

severally as against all of the Defendants:

         1.      Award compensatory damages in an amount to be determined at trial;

         2.      Award punitive damages in an amount to be determined at trial;

         3.      Disbursements, costs and attorney’s fees; and

         4.      For such other further relief that this court may deep just and proper under the

circumstances.

Dated:           Brooklyn, New York
                 December 20, 2019

                                                /S/ Alexander M. Dudelson
                                                ALEXANDER M. DUDELSON, ESQ.
                                                Attorney for Plaintiff
                                                26 Court Street - Suite 2306
                                                Brooklyn, New York 11242
                                                (718) 855-5100
